Citation Nr: 0934375	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include a fracture at L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran previously testified at a hearing before a 
Veterans Law Judge (VLJ) who is no longer at the Board.  In 
correspondence received from the Veteran in September 2009, 
he related that he wanted to appear at a hearing before a VLJ 
of the Board via videoconference at his local RO.  Thus, the 
RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a VLJ in the order that 
the request was received.  Notify the 
Veteran in writing of the date, time 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request, or if he 
fails to report for the scheduled 
hearing without good cause, the claims 
file should be returned to the Board, 
in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




